      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

                Attorneys for Plaintiff

                                 IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION

      DRY BULK SINGAPORE PTE. LTD.                  )
                                                    )        Case No.: 3:19-cv-1671-BR
                Plaintiff,                          )
                                                    )        IN ADMIRALTY
      v.                                            )
                                                    )        JOINT STATUS REPORT AND
      Amis Integrity S.A. in personam and           )        CASE SCHEDULE
      M/V AMIS INTEGRITY (IMO                       )
      9732412) her engines, freights, apparel,      )
      appurtenances, tackle, etc., in rem,          )
                                                    )
                Defendant.

                Pursuant to the Court’s March 23, 2019 Order (Doc. 37), the parties hereby submit the

      following Joint Status Report and Case Schedule.

           1. At the present, the parties are conferring regarding a motion on the issue of counter

                security;

           2. The parties will exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on the date

                set forth below; AMIS INTEGRITY (hereinafter “AI”) will respond to the Interrogatories


Page 1 -              JOINT STATUS REPORT AND CASE SCHEDULE                           SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                                Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
      {29293-00554259;1}
                previously served on AI on Monday, October 21st, and produce the documents requested

                therein, including a copy of the charter party/Fixture Note for the chartering of the Vessel

                after it was withdrawn by AI from 24 Vision’s service by November 15, 2019;

           3. Either party can request additional discovery at any time, irrespective of the time for

                serving initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1). Such additional discovery to

                be produced within 30 days after receipt of a discovery demand from the party requesting

                the additional discovery and otherwise comply with the Federal Rules of Civil Procedure;

           4. Either party can ask for the deposition of any witness(es) identified in the discovery

                materials who are either the other party’s employees or under its control and who were

                involved in the transactions at issue or who possess relevant and material knowledge of the

                facts of the dispute. The number of witnesses to be deposed will initially be limited to three

                (3) per each side, unless more witnesses are ordered by the Court upon a showing of good

                cause for such additional witness(es);

           5. The dates and venue of the depositions to be mutually agreed by the parties in accordance

                with LR 30-2. Such depositions shall ordinarily be taken and completed within 45 days of

                any Notice of Deposition that is served upon counsel for the respective parties, unless such

                time is extended by a Stipulation of the parties or so Ordered by the Court. If the parties

                cannot agree, the parties agree to submit the matter to the Court on an expedited basis in

                accordance with LCR 7-1(g), with a response due within 3 days after service of the motion,

                and a reply due within 2 days after service of the response;

           6. The parties will submit a joint status report to the Court every 30 days of the progress of the

                above discovery;

Page 2 -              JOINT STATUS REPORT AND CASE SCHEDULE                             SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                                  Attorneys at Law
                                                                                            1211 SW 5th Ave., Suite 1900
                                                                                                Portland, OR 97204
                                                                                              Telephone: 503.222.9981
                                                                                                 Fax: 503.796.2900
      {29293-00554259;1}
                            Activity                                     Proposed Date

      Initial Disclosures                                              November 13, 2019


      Close of discovery                                        April 30, 2020 (“Trigger Date”)


      Opening expert reports1                                     2 months after Trigger Date


      Responsive expert reports                                   3 months after Trigger Date


      Close of expert discovery                                   5 months after Trigger Date


      Deadline to file dispositive motions                        6 months after Trigger Date


      Proposed pretrial order                                     7 months after Trigger Date




                                                     Respectfully submitted,

                                                     SCHWABE, WILLIAMSON & WYATT, P.C.

      DATED October 30, 2019                    By: /s David R. Boyajian
                                                    David R. Boyajian, OSB #112582
                                                    1211 SW 5th Ave., Suite 1900
                                                    Portland, OR 97204
                                                    Telephone: 503.222.9981
                                                    Facsimile: 503.796.2900
                                                    Email: dboyajian@schwabe.com
                                                    Attorneys for Plaintiff Dry Bulk Singapore Ptd. Ltd.

      1
        In the event that the parties agree and stipulate that no expert discovery is needed in this case,
      they may submit a proposed order requesting a change to shorten the case schedule without the
      good cause showing required under LR 16-3

Page 3 -              JOINT STATUS REPORT AND CASE SCHEDULE                             SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                                  Attorneys at Law
                                                                                            1211 SW 5th Ave., Suite 1900
                                                                                                Portland, OR 97204
                                                                                              Telephone: 503.222.9981
                                                                                                 Fax: 503.796.2900
      {29293-00554259;1}
                                                LE GROS, BUCHANAN & PAUL

      DATED October 30, 2019                 By: /s Markus B.G. Oberg

                                                MARKUS B.G. OBERG, OSB #112187
                                                DANIEL J. PARK, OSB #132493
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Phone: 206-623-4990
                                                Facsimile: 206-467-4828
                                                Email: moberg@legros.com
                                                Email: dpark@legros.com
                                                Attorneys for Defendant Amis Integrity, S.A., by
                                                restricted appearance




      Of Counsel
      CHALOS & CO, P.C.
      Michael G. Chalos
      Appearing Pro Hac Vice
      Briton Sparkman,
      Pro Hac Vice Application Forthcoming
      Attorneys for Plaintiff
      55 Hamilton Ave.
      Oyster Bay, NY 11771
      Telephone: (516) 714-4300
      Email: michael.chalos@chaloslaw.com
             bsparkman@chaloslaw.com




Page 4 -              JOINT STATUS REPORT AND CASE SCHEDULE                     SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                          Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
      {29293-00554259;1}
